     Case 3:17-cv-00662-LRH-CBC Document 58 Filed 08/07/19 Page 1 of 4



 1   Patrick R. Leverty, Esq.
 2   LEVERTY & ASSOCIATES LAW CHTD.
     Reno Gould House
 3   832 Willow Street
     Reno, NV 89502
 4   Telephone: (775) 322-6636
     Facsimile: (775) 322-3953
 5
     Email: pat@levertylaw.com
 6
     Phillip Kim
 7   THE ROSEN LAW FIRM, P.A.
     275 Madison Avenue, 34th Floor
 8   New York, NY 10016
     Telephone: (212) 686-1060
 9
     Facsimile: (212) 202-3827
10   Email: pkim@rosenlegal.com

11   Counsel for Plaintiff

12
                                 UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14
       HANS MENOS, derivatively on behalf of       Case No. 3:17-CV-00662-LRH-CBC
15     ECO SCIENCE SOLUTIONS, INC.,

16                      Plaintiff,
                                                    STIPULATION AND [PROPOSED]
17     v.                                          ORDER REGARDING DEFENDANTS’
                                                       RESPONSE TO AMENDED
18     JEFFERY L. TAYLOR, DON L.                   COMPLAINT AND THE REOPENING
       TAYLOR, L. JOHN LEWIS, S.                          OF THE ACTION
19     RANDALL OVESON, and GANNON
       GIGUIERE,                                              (First Request)
20
                         Defendants,
21
             and
22
       ECO SCIENCE SOLUTIONS, INC.,
23
                         Nominal Defendant.
24

25

26

27

28
                                               1
     Case 3:17-cv-00662-LRH-CBC Document 58 Filed 08/07/19 Page 2 of 4



            STIPULATION REGARDING DEFENDANTS’ RESPONSE TO AMENDED
 1           COMPLAINT AND REQUESTING THE REOPENING OF THE ACTION
 2          Pursuant to LR IA 6-1 and LR IA 6-2, Plaintiff Hans Menos (“Plaintiff”), by and through
 3   his counsel the law firms of Leverty & Associates Law Chtd. Ltd. and The Rosen Law Firm, P.A.
 4   and Defendants Jeffery L. Taylor, Don L. Taylor, L. John Lewis, S. Randall Oveson and Gannon
 5   Giguiere (collectively, “Individual Defendants”) and Nominal Defendant Eco Science Solutions,
 6   Inc. (“Nominal Defendant” and with Individual Defendants, “Defendants” and with Plaintiff, the
 7   “Parties”), by and through their counsel, the law firm of Greenberg Traurig, LLP, hereby stipulate
 8   and agree:
 9          WHEREAS, on February 5, 2019, the Court entered the Parties’ Stipulation and Order
10   Regarding Defendants’ Response to Amended Complaint and Plaintiffs’ Response to the
11   Emergency Motion to Stay Civil Case (the “February Order”) (Dkt. No. 55). Pursuant to the
12   February Order, if Judge Kobayashi denied the motion to stay in the related derivative actions,
13   Bell v. Taylor, et al., Case No. 17-cv-00530 (D. Hawaii) and D’Annunzio v. Taylor, et al., Case
14   No. 18-cv-00016 (D. Hawaii) (the “Hawaii Actions”), then Defendants will withdraw their
15   Emergency Motion to Stay Civil Case (“Stay Motion”) (Dkt. No. 52) and the Parties would agree
16   to a schedule for the response to the Verified First Amended Shareholder Derivative Complaint
17   (“Amended Complaint”). On April 26, 2019, Judge Kobayashi denied the motion to stay in the
18   Hawaii Actions;
19          WHEREAS, on August 6, 2019, Defendants withdrew the Stay Motion (Dkt. No. 57).
20          WHEREAS, there are additional related proceedings in the United States District Court
21   for the Southern District of California (U.S. v. Giguiere, Case No. 18CR3071-WQH) previously
22   scheduled for an August trial but which resolved with a plea agreement on July 23, 2019;
23          WHEREAS, the parties in this action were monitoring the related proceedings, the
24   closure of which provides some guidance to the prosecution and defense of this action;
25          WHEREAS, the parties in this action have preliminarily discussed alternative dispute
26   resolution and require time to continue those discussions;
27

28
                                                     2
     Case 3:17-cv-00662-LRH-CBC Document 58 Filed 08/07/19 Page 3 of 4



 1          WHEREAS, on August 5, 2019, the Court administratively terminated the action and
 2   allowed the parties to request to reopen upon the filing of a status report or joint stipulation (Dkt.
 3   No. 56),
 4          NOW, THEREFORE, the parties in this action stipulate and agree as follows:
 5          1.      The Parties request that the Court administratively reopen the action.
 6          2.      Defendants shall answer or otherwise respond to Plaintiff’s Verified Amended
 7   Shareholder Derivative Complaint filed with this Court on December 21, 2018 (the “Amended
 8   Complaint”) by August 27, 2019.
 9          3.      The parties agree that if they are making progress in their discussions about
10   alternative dispute resolution, they agree to meet and confer and discuss the possibility of an
11   additional extension of Defendants’ deadlines to respond to the complaint, subject of course to
12   the Court’s approval.
13          4.      In the event that the Defendants respond to Plaintiff’s Amended Complaint by
14   moving to dismiss, Plaintiff shall file an opposition to Defendants’ motion to dismiss by October
15   7, 2019 and Defendants shall file a reply to Plaintiff’s opposition by October 28, 2019.
16          5.      This request is made in good faith and not for the purpose of delay. Rather the
17   stipulation and schedule set forth above will further the efficient and expedient disposition of the
18   above-captioned case.
19          This is the first stipulation requesting a new schedule for the response to the Amended
20   Complaint since a decision in the Hawaii Action on the stay issue. It is also the first stipulation
21   requesting that the Court administratively reopen the action.
22

23    Dated: August 7, 2019                                By: /s/ Patrick R. Leverty
24                                                         Patrick R. Leverty
                                                           LEVERTY & ASSOCIATES LAW CHTD.
25                                                         832 Willow Street
                                                           Reno, NV 89502
26
                                                           Phillip Kim
27
                                                           THE ROSEN LAW FIRM, P.A.
28                                                         275 Madison Avenue, 34th Floor

                                                       3
     Case 3:17-cv-00662-LRH-CBC Document 58 Filed 08/07/19 Page 4 of 4



                                                New York, NY 10016
 1

 2                                              Attorneys for Plaintiff

 3

 4
     Dated: August 7, 2019                      By: /s/ Joel M. Eads
 5
                                                Mark E. Ferrario
 6                                              Christopher R. Miltenberger
                                                GREENBERG TRAURIG, LLP
 7                                              10845 Griffith Peak Drive
 8                                              Suite 600
                                                Las Vegas, NV 89135
 9
                                                Joel M. Eads
10                                              GREENBERG TRAURIG, LLP
                                                1717 Arch Street
11                                              Suite 400
12                                              Philadelphia, PA 19103

13                                              Attorneys for    Defendants   and   Nominal
                                                Defendant
14

15                                 IT ISORDER
                                         SO ORDERED:
16      IT IS SO ORDERED.
                                      ________________________________________________
17      DATED this 7th day of August, 2019.
                                      UNITED STATES DISTRICT/MAGISTRATE JUDGE
18                                 DATED: ____________________
                                          _________________________________
19
                                          LARRY R. HICKS
20                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                            4
